     Case 2:17-cv-01628-RFB-EJY Document 105 Filed 05/24/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
                                                                 Case No. 2:17-cv-01628-RFB-EJY
 7    SHANNON CARTER,
                                                                ORDER TO PRODUCE
 8                      Plaintiff,                            SHANNNON CARTER, #70773
 9            v.
10    S. BEAN, BITAR, and J. NASH, et al,
11                      Defendants.
12
        TO:         WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13                  UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
                    AND ANY OTHER UNITED STATES MARSHAL
14
15          THE COURT HEREBY FINDS that SHANNON CARTER, #70773, is presently in
16   custody of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17          IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee, shall
18   arrange for and produce SHANNON CARTER, #70773, on or about Tuesday, May 25, 2021, at
19   the hour of 10:00 a.m., for a videoconference hearing by zoomgov technology in the instant matter,
20   and arrange for his appearance on said date as ordered and directed by the Court entitled above,
21   until SHANNON CARTER, #70773 is released and discharged by the said Court; and that
22   SHANNON CARTER, #70773, shall thereafter be returned to the custody of the Warden, Ely
23   State Prison, Ely, Nevada, under safe and secure conduct.
24
25          DATED this 21st day of May, 2021.
26
27                                                       __________________________________
                                                         RICHARD F. BOULWARE, II
28                                                       UNITED STATES DISTRICT JUDGE
